Citation Nr: 0831712	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss and, if so, whether 
service connection is warranted for the claimed disorder.

2.	Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in March 2006, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of his claim, to include obtaining service 
treatment records and providing the veteran with a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.

The Board notes that the appellant submitted additional 
evidence to the Board in July 2008 without a waiver of RO 
consideration.  Under normal circumstances, the Board would 
be unable to consider such evidence, and thus the veteran's 
claim, without such waiver.  See 38 C.F.R. § 20.1304.  
However, the veteran had previously submitted the evidence in 
question in May 2004; thus, these records have been 
considered by the RO in a prior adjudication.  As such, the 
Board may proceed with its consideration of the veteran's 
claim.

The issue of entitlement to service connection for right ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In a decision dated July 1970, the RO denied service 
connection for bilateral hearing loss based on the finding 
that the veteran did not then suffer from a bilateral 
hearing loss disability; the veteran did not appeal the 
July 1970 decision within one year of being notified.

2.	Evidence received since the July 1970 rating decision with 
respect to left ear hearing loss is cumulative of the 
evidence of record at the time of the July 1970 denial and 
does not relate to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for left ear hearing loss.

3.	Evidence received since the July 1970 rating decision with 
respect to right ear hearing loss, not previously 
considered, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service 
connection for right ear hearing loss and raises a 
reasonable possibility of substantiating the claim.

4.	The veteran suffers from tinnitus that is etiologically 
related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.	The July 1970 rating decision which denied the veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.	Evidence received since the July 1970 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for left ear hearing loss is not new 
and material.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2007).

3.	Evidence received since the July 1970 rating decision in 
connection with the veteran's claim of entitlement to 
service connection for right ear hearing loss is new and 
material and the claim of service connection for right ear 
hearing loss is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).

4.	Tinnitus was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the veteran received proper notification 
through April and May 2004 and March 2005 notice letters.  
These letters advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  
The duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103. 

Furthermore, the March 2005 letter to the veteran provides 
sufficient notice as to what is needed in terms of new and 
material evidence so as to satisfy he notice provisions of 
Kent.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board notes that the March 2005 letter was sent 
subsequent to the initial unfavorable agency decision in July 
2004.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and June 2005 statement of the case and June 
2008 supplemental statement of the case were provided to the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (a (supplemental) statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

The Board notes that the veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, 
the Board has granted the veteran's claim of entitlement to 
service connection for recurrent tinnitus in full.  With 
regard to entitlement to service connection for left ear 
hearing loss, the Board has determined that new and material 
evidence has not been submitted sufficient to reopen the 
veteran's claim.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned have been rendered moot, and the absence of notice 
regarding these elements should not prevent a Board decision.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  See also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Active duty and Naval Reserves service treatment records are 
associated with claims file.  The veteran has provided post-
service private treatment records.  He has not identified any 
additional records that should be obtained prior to a 
decision.  Therefore, VA's duty to further assist the veteran 
in locating additional records has been satisfied.  The 
veteran was afforded VA examinations in May 1970 and December 
2006.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 
(c)(4) (2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. 
Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	New and Material Evidence

The RO initially denied the veteran's claim of service 
connection for bilateral hearing loss in July 1970.  The RO 
considered service treatment records and a May 1970 VA ear, 
nose and throat examination.  The RO noted that there was no 
competent evidence of record indicating the veteran then 
suffered from bilateral hearing loss.  The veteran was 
notified of this decision and of his procedural and appellate 
rights by letter in July 1970.  He did not appeal this 
decision.  Thus, it is final. 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in January 2004, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and is 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2007).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In support of his claim to reopen, the veteran has submitted 
Naval Reserve service treatment records and a December 2006 
VA examination.  Initially, the Board observes that, if VA 
receives or associates with the claims file at any time after 
issuing a decision on a claim, official service department 
records, VA must reopen and reconsider the veteran's claim, 
notwithstanding the requirement to submit new and material 
evidence.  See 38 C.F.R. § 3.156(c)(1).  However, this 
requirement does not apply to records that VA could not have 
obtained at the time of the previous decision because they 
did not exist when VA previously decided the claim.  
38 C.F.R. § 3.156(c)(2).  In the instant case, the Naval 
Reserve service treatment records submitted by the veteran 
dating from March 1972 were not in existence at the time of 
the July 1970 rating decision.  Thus, the requirements of § 
3.156(c)(1) do not apply in this case.

In reviewing the newly received evidence, the Board observes 
that the veteran was provided audiological evaluations during 
his Reserves service in June 1988, April 1990 and February 
1991.  These evaluations provide no indication that the 
veteran suffers from hearing loss for VA purposes in either 
ear.  See 38 C.F.R. § 3.385 (2007).  Significantly, however, 
the Board observes the December 2006 VA examination reflects 
a hearing loss disability in the right ear only.  Thus, the 
newly received evidence provides a current diagnosis of right 
ear hearing loss, but indicates the veteran does not 
currently suffer a hearing loss disability in the left ear.  
As noted above, at the time of the May 1970 denial, there was 
no evidence of record indicating a hearing disability in 
either ear.

Accordingly, the evidence submitted by the veteran since the 
July 1970 RO denial does not constitute new and material 
evidence with respect to left ear hearing loss, as the 
evidence continues to show the veteran does not suffer a 
hearing loss disability of the left ear, and this portion of 
the veteran's appeal must be denied.  38 C.F.R. § 3.156.  
However, new and material evidence has been submitted with 
respect to right ear hearing loss, and the claim for service 
connection for right ear hearing loss must be reopened.  Id.  

II.	Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on 
the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends he is entitled to service connection for 
tinnitus because he experienced a significant amount of in-
service acoustic trauma from working in the engine rooms of 
Navy ships on a daily basis.  The veteran's DD Form 214 
indicates that the veteran's military occupational specialty 
(MOS) was that of a yeoman.  As such, the Board finds it 
reasonable the veteran was exposed to loud noise in service, 
and therefore concedes in-service acoustic trauma.

The veteran was afforded a VA ear, nose and throat 
examination in May 1970, three months following his 
separation from active service.  While no opinion was offered 
on the issue of tinnitus, the examination report notes the 
veteran complained of a high-pitched ringing in both ears 
which began in Vietnam.  A second VA examination was provided 
in December 2006, at which the examiner noted the onset of 
tinnitus in 1970.  However, the VA examiner was unable to 
determine the etiology of the veteran's tinnitus without 
resorting to speculation.

The Board observes that the veteran has consistently 
complained of tinnitus or "ringing in the ears" since 
separation from service (see, e.g., May 1970 VA examination 
report, March 1986, May 1988, June 1997 and January 2004 
private treatment records).  The Board concludes that the 
veteran's statements that he experienced tinnitus since 
service are competent to establish continuity of 
symptomatology, as he is also competent to testify that the 
ringing in his ears started during service.  See Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In addition, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in "relative equipoise, the law dictates that the veteran 
prevails."  Id.

Thus, the Board finds that service connection is warranted 
for tinnitus. The veteran has been diagnosed with recurrent 
tinnitus, which he has consistently claimed to have suffered 
from since his discharge from active service.  In addition, 
the veteran complained of symptoms of tinnitus three months 
after separation from service, stating they began while in 
Vietnam.  As such, the benefit of the doubt favors granting 
the veteran's claim of service connection for tinnitus.  See 
38 U.S.C.A. § 5107 (West 2002).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for left ear hearing loss has not been 
submitted.  The appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for right ear hearing loss 
is reopened; to this extent only, the appeal is granted.

Service connection for recurrent tinnitus is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.
REMAND

As discussed above, the Board has determined that new and 
material evidence has been submitted with regards to the 
issue of entitlement to service connection for right ear 
hearing loss.  However, because the veteran's petition to 
reopen this claim was denied by the RO on each occasion, the 
claim has not yet been adjudicated by the RO on the merits.  
As such, the RO must be given the opportunity to consider 
this issue in the first instance to ensure no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1993).

Accordingly, the case is REMANDED for the following action:

Adjudicate the veteran's claim of 
entitlement to service connection for 
right ear hearing loss on the merits, 
based on the entirety of the evidence.  
If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


